Title: From James Madison to Edmund Pendleton, 9 July 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. 9th. July 1782

The betts which your favr. of the 1st. inst: says are still laid on the subject of the naval combat of the 12th. of April, are a proof rather of the fashion of the Country than of uncertainty as to the event. Altho’ no official accts. have been recd. on the part of our Ally, those which have been published on the other part with the numberless corroborating incidents are too powerful for the skeptical mind. The last report from the Cape is that the Fr: & Span: fleets had parted the former with the Trade towards Europe, the latter towards the Havannah. You will observe that this is no more than a report.
The same defect of authentic information applies to every other quarter. The first arrival from Europe will I hope enable me to feast your starving curiosity with a treaty, with Holland, and a prospect of all its salutary consequences, particularly to the Tobacco States. This hope however is not founded on any other facts than those which I have heretofore communicated to you.
